UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6942


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

MARCUS TERRELL BURNEY,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. James C. Dever III, Chief District Judge. (7:12-cr-00068-D-1)


Submitted: November 16, 2017                                Decided: November 21, 2017


Before GREGORY, Chief Judge, and TRAXLER and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marcus Terrell Burney, Appellant Pro Se. Scott Andrew Lemmon, Denise Walker,
OFFICE OF THE UNITED STATES ATTORNEY, Brian Scott Meyers, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marcus Terrell Burney appeals the district court’s order denying relief on his

18 U.S.C. § 3582(c)(2) (2012) motion for reduction of sentence. We have reviewed the

record and find no reversible error. See United States v. Mann, 709 F.3d 301, 304 (4th

Cir. 2013) (reviewing district court’s decision under § 3582(c)(2) for abuse of discretion).

Accordingly, we affirm for the reasons stated by the district court. United States v.

Burney, No. 7:12-cr-00068-D-1 (E.D.N.C. July 5, 2017).            We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.


                                                                               AFFIRMED




                                             2